DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-9, 11, 13-14 are pending.
Information Disclosure Statement (IDS)
3.	The information disclosure statement (IDS) submitted on February 17, 2021, August 12, 2020 and March 26, 2020 is being considered by the examiner.
4.	Figure 1 of the application is directly related to the claimed invention.

    PNG
    media_image1.png
    226
    512
    media_image1.png
    Greyscale

Claim Objections
5.	Claim 1 is objected to because of the following informalities:  line 2, recite “a near-filed radio signal”.  Should it be “a near-field radio signal”.   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 7, 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  
Claims 1, 7, 11 and 13, respectively, recite “when the user performs a characteristic movement, so as to approach the antenna of the master device with said part of their body, said master device transmits a signal characteristic of said movement;”  The user performs a characteristic movement, however, the master device transmits a signal characteristic of said movement.  It is not clear how the master device obtained the characteristic movements of the user.  The omitted steps are: the step where the master device obtains the characteristic movement of the UE.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 7-8, 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bengtsson et al. (US 2014/0313154 A1) in view of Kusaka et al. (US 2005/0001024 A1).
	Regarding claims 1, 7, 11, 13 and 14, Bengtsson et al. discloses a recognition method for recognizing a user carrying a terminal, said terminal being able to receive a near-field radio signal originating from a master device furnished with an antenna able to emit the signal, said signal being intended to be transmitted between the master device and the terminal on a first channel by using electromagnetic wave conduction capacities of the body of the user when at least a part of the body of the user is situated in proximity to the antenna, wherein:
	when the user performs a characteristic movement, so as to approach the antenna of the master device with said part of their body, said master device transmits the near-field radio signal characteristic of said movement; and 
	wherein the method comprises acts performed by the terminal, comprising:
	receiving, on the first channel conducted through the body of the user, the near-field radio signal originating from the master device and which is characteristic of the movement;
	generating a first datum characteristic of the characteristic movement by analysis of the received signal;
	obtaining at least one second characteristic datum, so-called a reference signature;
	comparing the first characteristic datum with said at least one reference signature; 	as a function of the results of the comparison, recognizing the user.
	([0067]: “Referring to FIG. 7, assume that user 130 is located in a store to purchase an item. In contrast to existing methods in which a user removes a credit card or money from his wallet or her purse to purchase the item, or a user removes user device 105 from his or her pocket for near-field communication to purchase the item, in this case, user 130 leaves user device 105 in his or her pocket or carrying case.  User 130 touches payment device 107 with his or her hand and a body-coupled communication (e.g., a secure payment transaction) takes place between user device 705 via touch display 225, user 130, and payment device 705.  Payment device 705 includes a component for body-coupled communication.”)

    PNG
    media_image2.png
    334
    740
    media_image2.png
    Greyscale

	([0069]: “Referring to FIG. 8, assume that user 130 is located at work and needs to unlock a door.  The door includes a door locking/unlocking system 805.  In contrast to existing methods in which a user removes a security card, in this case, user 130 leaves user device 105 in his or her pocket or carrying case.  User 130 touches door locking/unlocking system 805.  Door locking/unlocking system 805 sends information (e.g., a web address or other type of network address) to user device 105 via a body-coupled communication.  In response to receiving the information, user device 105 connects to door locking/unlocking system 805 via network 810 based on the information.”)

    PNG
    media_image3.png
    407
    669
    media_image3.png
    Greyscale

	(0072]: “According to an exemplary scenario, assume that user 130 vocalizes a voice command (e.g., pay 20 dollars).  Recognition entity 915 detects the voice command and sends this information to capacitive communication entity 920.  Capacitive communication entity 920 obtains identification information from identification entity 910.  Capacitive communication entity 920 combines the identification information and the voice command information and transfers this information to device 905 (e.g., a payment device) via touch display 225 of user device 105.  A payment of 20 dollars is made device 905.”)
	([0073]: “user 130 may perform a gesture (e.g., waving a hand or other form of gesticulation) as a sign to pay.  The gesture may be detected by device 905 (e.g., via a camera) and gesture information may be sent to user device 105 (e.g., via a body-coupled communication).  Recognition entity 915 recognizes the gesture information and capacitive communication entity 920 completes the payment transaction.”)

    PNG
    media_image4.png
    586
    935
    media_image4.png
    Greyscale


	Kusaka et al. in the same field of invention, disclose in an electronic apparatus having a user identification function or in a user identification method, an electronic apparatus and an electronic instrument having stored therein user personal information communicate in wireless with each other so as to enable the electronic apparatus to automatically identify the electronic apparatus user.
	Kusaka et al. further discloses ([0220]: “In FIG. 47 showing the structure that may be adopted in an example of a variation of the wireless communication between the electronic camera and an instrument carried by the user, a weak electrical current (a weak electromagnetic wave) traveling through a path 202 inside the body (a hand 201) of the user holding the portion 14 of the electronic camera 100 is used to enable communication between the CPU 50 and a wristwatch-type instrument 200 worn by the user at which the user information is stored, through a transmission/reception circuit 75.  The surface of the grip portion 45, an electrical contact layer that transmits/receives electrical signals through the hand placed in contact with the surface is formed.”)
	([0262]: “the user identification is achieved through a wireless (electromagnetic wave) communication between the electronic apparatus and the electronic instrument carried by the user.”)

    PNG
    media_image5.png
    396
    594
    media_image5.png
    Greyscale



Regarding claim 2, Kusaka et al. further discloses wherein said at least one reference signature is associated with a profile of the user and recognizing act is followed by a selection act of selecting the profile of the recognized user.  (“In an electronic apparatus having a user identification function or in a user identification method, an electronic apparatus and an electronic instrument having stored therein user personal information communicate in wireless with each other so as to enable the electronic apparatus to automatically identify the electronic apparatus user.  If the electronic apparatus identifies a plurality of possible users, the electronic apparatus automatically selects the user by executing specific user identification processing.”)

Regarding claim 3, Bengtsson et al. further teaches wherein the recognizing act is followed by an establishment for establishing a radio communication on a second channel not using electromagnetic wave conduction capacities of the body of the user. See fig. 1.

Regarding claim 8, Bengtsson et al. further teaches obtaining a necessary number of signals of said plurality of signals. (See figures 7-9).
Allowable Subject Matter
9.	Claim 4-6 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
10.	The prior art made of record and not relied upon is considered pertinent to applicant disclosure.
	Rosenberg (US 2004/0235450 A1) discloses a mobile device with security mechanism.

    PNG
    media_image6.png
    410
    383
    media_image6.png
    Greyscale

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135.  The examiner can normally be reached on 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/                      Primary Examiner, Art Unit 2412